DETAILED ACTION
Claims 1-11 are pending, and claims 1-4 and 11 are currently under review.
Claims 5-10 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3/25/2022 has been entered.  Claims 1-11 remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (US 2014/0105753) alone or alternatively in further view of Norstrom et al. (US 5,202,089) and/or Asabe et al. (US 5,462,808).
Regarding claim 1, Oikawa et al. discloses a martensitic stainless steel [abstract]; wherein said steel can have a composition as seen in table 1 below [0005].  The examiner notes that the overlap and closeness between the aforementioned composition of Oikawa et al. and that of the instantly claimed steel composition is prima facie evidence of obviousness (emphasis added).  See MPEP 2144.05(I).  
Specifically, it is not apparent to the examiner as to how a mere difference of 10 weight percent Ni as disclosed by Oikawa et al. vs. 9.5 weight percent Ni as claimed (ie. difference of only 0.5 percent) is so patentably distinct such that unobvious differences would have been present.  The examiner’s position is further bolstered by the disclosure of Oikawa et al. that Ni is useful for improving hardenability and toughness [0016] in view of applicants’ own disclosure that Ni amounts of up to 10 percent achieve the same effects of good hardenability and toughness [p.9 spec].  Thus, the examiner submits that the same properties would have been expected of the close Ni range disclosed by Oikawa et al. relative to the instantly claimed Ni range absent concrete evidence to the contrary in view of the above points.  See MPEP 2144.05(I).  Accordingly, the examiner notes that Oikawa et al. teaches tensile strengths of above 1500 MPa, yield strengths of above 1000 MPa, and impact energies of above 20 J [0040-0041], which are similar to the strength and toughness values obtained by the instant invention [table1 spec.], such that the examiner’s previous position is further bolstered because similar strength properties (directly affected by Ni amount) are disclosed by Oikawa et al. as shown above.
Oikawa et al. does not teach the instantly claimed cleanliness values.  However, the examiner submits that this feature would have been expected to be present or would have naturally flowed in the steel of Oikawa et al. as will be further explained below.  Specifically, applicants disclose obtaining the aforementioned properties by merely: 1) meeting the claimed steel composition [p.12 ln.30-31 spec.], and 2) subjecting said steel composition to melting, casting, and forging [p.15 In.10-13 spec.].  Oikawa et al. discloses an overlapping and close steel composition as stated previously, as well as an identical processing method of melting, casting, and hot working (ie. forging) [0036-0037].  
Therefore, since Oikawa et al. discloses an overlapping and close steel composition as well as a similar manufacturing method as stated previously, similar, overlapping properties of cleanliness would have been expected or would have naturally flowed in the steel of Oikawa et al. absent concrete evidence to the contrary.  The examiner’s position is further bolstered by the fact that Oikawa et al. discloses an overlapping steel microstructure as will be shown in the following rejection sections, such that similar properties would be further expected in the steel of Oikawa et al. relative to those as claimed because if a material is compositionally and structurally the same relative to the instant claim, it must have the same properties.  See MPEP 2112.
Oikawa et al. does not expressly teach that said steel is suitable for making a mold for forming plastics as claimed. However, the examiner submits that the aforementioned recitation is an instance of intended use which, upon further consideration, is not considered to impart any further distinct structural limitations to the claimed steel that are not already positively recited in the instant claim absent concrete evidence to the contrary.  Thus, the examiner considers the steel of Oikawa et al., which has an overlapping and close composition and microstructure (further explained below) relative to that of the instant invention, to be entirely capable of being used as a mold steel for forming plastics as claimed.  See MPEP 2112.02.
Alternatively, Oikawa et al. does not expressly teach that the steel is utilized for plastic molding as claimed.  Norstrom et al. teaches that tooling steel for plastic molding needs to have high hardness, toughness, and corrosion resistance [col. 1 In.32-37].  Oikawa et al. further teaches that said steel has good hardness, toughness, and corrosion resistance [abstract, 0016].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Oikawa et al. by utilizing it as a tooling steel for plastic molding because steels with good hardness, toughness, and corrosion resistance are useful for tooling steels as taught by Norstrom et al.
Oikawa et al. further teaches forming AlN [0014]; however, Oikawa et al. does not expressly teach AlN precipitates having a grain size as claimed.  However, the examiner submits that this feature would have been expected to be present or would have naturally flowed from the disclosure of Oikawa et al. as will be explained below.  Specifically, the instant specification discloses obtaining said precipitates by controlling the N inclusion amount and processing the claimed composition using conventional casting and hot working methods [p.10, 13 spec.].  Said nitrides are particularly useful for obtaining desirable levels of polishability [p.2 spec.].
Oikawa et al. discloses an overlapping amount of N as shown in the table below.  Oikawa et al. further teaches the steel can be desirably polished and is silent to any polishing issues [0046].  Oikawa et al. also discloses similar casting and conventional hot working [0037].  Since Oikawa et al. discloses an overlapping composition and similar method of conventional hot working, as well as similarly obtained results of polishability as stated above, a similar presence of AlN precipitates as claimed would have been expected or naturally flowed from the disclosure of Oikawa et al.  See MPEP 2112 & MPEP 2145(II).
Alternatively, Oikawa et al. does not expressly teach an AlN size as stated above.  Asabe et al. discloses that is known to form composite materials of stainless steel with dispersing particles to improve ductility and toughness [abstract, col.1 ln.53-57, col.2 ln.1-25]; wherein said dispersing particles can be AlN having a size of 0.02 micrometers [col.16 ln.20-26].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Oikawa et al. by specifying an AlN size as discosed by Asabe et al., wherein one of ordinary skill would have recognized the exemplary AlN disclosure of Asabe et al. to achieve the inventive concept of good mechanical properties of Asabe et al.
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Oikawa et al. (wt.%)
C
0.02 – 0.04
0 – 0.1
Si
0.2 – 0.4
0 – 1
Mn
0.1 – 0.5
0 – 1
Cr
11 – 13
10 – 15
Ni
7.8 – 9.5
10 – 15 (close)
Cr+Ni
19.5 – 23
20 – 30
Mo
1 – 1.6
0.5 – 2.5
Al
1.4 – 2
1 – 3
N
0.01 – 0.15
0 – 0.1
Ti
0 – 0.1
0
Cu (optional)
0.05 – 2.5
0
B (optional)
0.002 – 2
0
S (optional)
0.01 – 0.25
0
Nb (optional)
0 – 0.01
0
Zr (optional)
0 – 2
0
Ta (optional)
0 – 2
0
Hf (optional)
0 – 2
0
Y (optional)
0 – 2
0
Ca (optional)
0.0003 – 0.009
0
Mg (optional)
0 – 0.01
0
O (optional)
0.003 – 0.8
0
REM (optional)
0 – 0.2
0
Fe & Impurities
Balance
Balance


Regarding claim 2, Oikiawa et al. discloses the steel of claim 1 (see previous).  Oikawa et al. further discloses limiting S to be 0.5 weight percent or less [0024].  The examiner notes that the aforementioned composition of Oikawa et al. further overlaps with and is close to the instantly claimed composition, which is prima facie evidence of obviousness and meets the claimed limitation of fulfilling “at least one…”  See MPEP 2144.05(I).  Alternatively, although Oikawa et al. does not teach the instantly claimed mean hardness values, the examiner submits that this feature would have been expected to be present in the steel of Oikawa et al. as will be further explained below.  
Specifically, applicants disclose obtaining the aforementioned properties by merely: 1) meeting the claimed steel composition [p.12 ln.30-31 spec.], and 2) subjecting said steel composition to melting, casting, and forging [p.15 In.10-13 spec.].  Oikawa et al. discloses an overlapping and close steel composition as stated previously, as well as an identical processing method of melting, casting, and hot working (ie. forging) [0036-0037].  
As explained above, since Oikawa et al. discloses an overlapping and close steel composition as well as a similar manufacturing method, similar properties of mean hardness would have been expected in the steel of Oikawa et al. absent concrete evidence to the contrary.  The examiner’s position is further bolstered by the fact that Oikawa et al. discloses an overlapping steel microstructure as will be shown in the following rejection sections, such that similar properties would be further expected or would have naturally flowed in the steel of Oikawa et al. relative to those as claimed because if a material is compositionally and structurally the same relative to the instant claim, it must have the same properties.  See MPEP 2112.
Regarding claims 3-4, Oikawa et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned composition of Oikawa et al. further overlaps with and is close to the instantly claimed steel compositions, which is prima facie evidence of obviousness (ie. N inclusion).  See MPEP 2144.05(I).  Again, the examiner notes that the aforementioned disclosure of Sato et al. reasonably meets the claimed limitation of “at least one of the following requirements…” because the overlapping N and Mn inclusions of Oikawa et al. meets the claimed N and Mn amounts respectively, which is “at least one of the requirements…” Oikawa et al. further teaches that the steel microstructure can include a balance of martensite with less than 1 percent ferrite and less than 10 percent austenite [0043].  The examiner notes that the overlap between the microstructural ranges of Oikawa et al. and that as claimed is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Regarding claim 11, discloses the steel of claim 1 (see previous).  Oikawa et al. does not expressly teach a mean hardness value and deviation as claimed. However, as stated previously, similar properties of mean hardness and deviation would have been expected or would have naturally flowed in the steel of Oikawa et al. absent concrete evidence to the contrary because Oikawa et al. discloses an overlapping and close composition as well as a similar processing method (see previous).  The examiner’s position is further bolstered by the fact that Oikawa et al. discloses similar steel microstructure of martensite and austenite as stated previously, such that similar mechanical properties would be further expected in the steel of Oikawa et al. relative to those as claimed because if a material is compositionally and structurally the same relative to the instant claim, it must have the same properties.  See MPEP 2112.

Claims 1-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2015/0299831) alone or alternatively in further view of Norstrom et al. (US 5,202,089) and/or Asabe et al. (US 5,462,808).
Regarding claim 1, Sato et al. discloses a martensitic stainless steel [abstract]; wherein said steel has a composition as seen in table 2 below [0030-0048].  The examiner notes that the overlap and closeness between the disclosed composition of Sato et al. and that of the instant claim is prima facie evidence of obviousness (emphasis added).  See MPEP 2144.05(I).  
Specifically, it is not apparent to the examiner as to how a mere difference of 1.75 weight percent Mo as disclosed by Sato et al. vs. 1.6 weight percent Mo as claimed (ie. difference of only 0.15 percent) is so patentably distinct such that unobvious differences would have been present.  The examiner’s position is further bolstered by the disclosure of Sato et al. that Mo is useful for controlling the amount of retained austenite [0042], in view of applicants’ own disclosure that Mo amounts of up to 25 percent similarly control the amount of retained austenite [p.9 spec].  Thus, the examiner submits that the same properties would have been expected of the close Mo range disclosed by Sato et al. relative to the instantly claimed Mo range absent concrete evidence to the contrary in view of the above points.  See MPEP 2144.05(I).  Accordingly, Sato et al. discloses controlling an austenite ratio to 1 to 6 percent [abstract], which falls within and overlaps with the austenite amounts obtained by the instant invention [claims 3-4], such that the examiner’s previous position is further bolstered because similar control of austenite (directly affected by Mo amount) are disclosed by Sato et al. as shown above.
Sato et al. does not teach the instantly claimed cleanliness values.  However, the examiner submits that this feature would have been expected to be present or would have naturally flowed in the steel of Sato et al. as will be further explained below.  Specifically, applicants disclose obtaining the aforementioned properties by merely: 1) meeting the claimed steel composition [p.12 ln.30-31 spec.], and 2) subjecting said steel composition to melting, casting, and forging [p.15 In.10-13 spec.].  Sato et al. discloses an overlapping and close steel composition as stated previously, as well as an identical processing method of melting, casting, and hot working (ie. forging) [0050-0051].  
Therefore, since Sato et al. discloses an overlapping and close steel composition as well as a similar manufacturing method as stated previously, similar overlapping properties of cleanliness would have been expected or would have naturally flowed in the steel of Sato et al. absent concrete evidence to the contrary.  The examiner’s position is further bolstered by the fact that Sato et al. discloses an overlapping steel microstructure as will be shown in the following rejection sections, such that similar properties would be further expected in the steel of Sato et al. relative to those as claimed because if a material is compositionally and structurally the same relative to the instant claim, it must have the same properties.  See MPEP 2112.
Sato et al. does not expressly teach that said steel is suitable for making a mold for forming plastics as claimed.  However, the examiner submits that the aforementioned recitation is an instance of intended use which, upon further consideration, is not considered to impart any further structural limitations to the claimed steel absent concrete evidence to the contrary.  Thus, the examiner considers the steel of Sato et al., which has an overlapping and close steel composition and microstructure (further explained below) relative to that of the instant invention, to be entirely capable of being used as a mold steel for forming plastics as claimed.  See MPEP 2112.02.
Alternatively, Sato et al. does not expressly teach that the steel is utilized for plastic molding as claimed.  Norstrom et al. teaches that tooling steel for plastic molding needs to have high hardness, toughness, and corrosion resistance [col.1 In.32-37].  Sato et al. further teaches that said steel has good hardness, toughness, and corrosion resistance [0015, 0032, 0040].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Sato et al. by utilizing it as a tooling steel for plastic molding because steels with good hardness, toughness, and corrosion resistance are useful for tooling steels as taught by Norstrom et al.
Sato et al. does not expressly teach AlN precipitates having a grain size as claimed.  However, the examiner submits that this feature would have been expected to be present or would have naturally flowed from the disclosure of Sato et al. as will be explained below.  Specifically, the instant specification discloses obtaining said precipitates by controlling the N inclusion amount and processing the claimed composition using conventional casting and hot working methods [p.10, 13 spec.].  Said nitrides are particularly useful for obtaining desirable levels of polishability [p.2 spec.].
Sato et al. discloses an overlapping amount of N as shown in the table below.  Sato et al. further teaches processing through conventional casting and hot working [0052].  Since Sato et al. discloses an overlapping composition and similar method of conventional hot working, a similar presence of AlN precipitates as claimed would have been expected or naturally flowed from the disclosure of Sato et al.  See MPEP 2112 & MPEP 2145(II).
Alternatively, Sato et al. does not expressly teach an AlN size as stated above.  Asabe et al. discloses that is known to form composite materials of stainless steel with dispersing particles to improve ductility and toughness [abstract, col.1 ln.53-57, col.2 ln.1-25]; wherein said dispersing particles can be AlN having a size of 0.02 micrometers [col.16 ln.20-26].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Sato et al. by specifying incorporating AlN having a size as discosed by Asabe et al., wherein one of ordinary skill would have recognized the exemplary AlN disclosure of Asabe et al. to achieve the inventive concept of good mechanical properties of Asabe et al.
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Sato et al. (wt.%)
C
0.02 – 0.04
0 – 0.05
Si
0.2 – 0.4
0 – 0.2
Mn
0.1 – 0.5
0 – 0.4
Cr
11 – 13
10.5 – 13.5
Ni
7.8 – 9.5
7.5 – 11
Cr+Ni
19.5 – 23
18 – 24.5
Mo
1 – 1.6
1.75 – 2.5 (close)
Al
1.4 – 2
0.9 – 2
N
0.01 – 0.15
0 – 0.05
Ti
0 – 0.1
0 – 0.1
Cu (optional)
0.05 – 2.5
0
B (optional)
0.002 – 2
0
S (optional)
0.01 – 0.25
0 – 0.05
Nb (optional)
0 – 0.01
0
Zr (optional)
0 – 2
0
Ta (optional)
0 – 2
0
Hf (optional)
0 – 2
0
Y (optional)
0 – 2
0
Ca (optional)
0.0003 – 0.009
0
Mg (optional)
0 – 0.01
0
O (optional)
0.003 – 0.8
0
REM (optional)
0 – 0.2
0
Fe & Impurities
Balance
Balance


Regarding claim 2, Sato et al. discloses the steel of claim 1 (see previous).  Sato further discloses limiting S to be 0.05 weight percent or less [0048].  The examiner notes that the aforementioned composition of Sato et al. further overlaps with and is close to the instantly claimed composition, which is prima facie evidence of obviousness and meets the claimed limitation of fulfilling “at least one…”  See MPEP 2144.05(I).  Alternatively, although Sato et al. does not teach the instantly claimed mean hardness values, the examiner submits that this feature would have been expected to be present or would have naturally flowed in the steel of Sato et al. as will be further explained below.  
Specifically, applicants disclose obtaining the aforementioned properties by merely: 1) meeting the claimed steel composition [p.12 ln.30-31 spec.], and 2) subjecting said steel composition to melting, casting, and forging [p.15 In.10-13 spec.].  Sato et al. discloses an overlapping and close steel composition as stated previously, as well as an identical processing method of melting, casting, and hot working (ie. forging) [0050-0051].  
Therefore, since Sato et al. discloses an overlapping and close steel composition as well as a similar manufacturing method as stated previously, similar properties of mean hardness would have been expected or would have naturally flowed in the steel of Sato et al. absent concrete evidence to the contrary.  The examiner’s position is further bolstered by the fact that Sato et al. discloses an overlapping steel microstructure as will be shown in the following rejection sections, such that similar properties would be further expected or would have naturally flowed in the steel of Sato et al. relative to those as claimed because if a material is compositionally and structurally the same relative to the instant claim, it must have the same properties.  See MPEP 2112.
Regarding claims 3-4, Sato et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned composition of Sato et al. further overlaps with and is close to the instantly claimed steel composition (ie. N inclusion), which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Again, the examiner notes that the aforementioned disclosure of Sato et al. reasonably meets the claimed limitation of “at least one of the following requirements…” because the overlapping N and Mn inclusions of Sato et al. meets the claimed N and Mn amounts, respectively, which is “at least one of the requirements…”  Sato et al. further teaches that the steel microstructure can include a balance of martensite with 1 to 6 volume percent austenite [abstract].  The examiner notes that the overlap between the microstructural ranges of Sato et al. and that as claimed is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 11, discloses the steel of claim 1 (see previous).  Sato et al. does not expressly teach a mean hardness value and deviation as claimed. However, as stated previously, similar properties of mean hardness and deviation would have been expected or would have naturally flowed in the steel of Sato et al. absent concrete evidence to the contrary because Sato et al. discloses an overlapping and close composition as well as a similar processing method (see previous).  The examiner’s position is further bolstered by the fact that Sato et al. discloses a similar steel microstructure of martensite and austenite as stated previously, such that similar mechanical properties would be further expected in the steel of Sato et al. relative to those as claimed because if a material is compositionally and structurally the same relative to the instant claim, it must have the same properties.  See MPEP 2112.

Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2016/0333450) alone or alternatively in further view of Norstrom et al. (US 5,202,089) and/or Asabe et al. (US 5,462,808).
Regarding claim 1, Ikeda et al. discloses a stainless steel having a composition as shown in table 3 below [abstract, 0029-0048].  The examiner notes that the overlap between the disclosed steel composition of Ikeda et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Ikeda et al. does not teach the instantly claimed cleanliness values.  However, the examiner submits that this feature would have been expected to be present or would have naturally flowed in the steel of Ikeda et al. as will be further explained below.  Specifically, applicants disclose obtaining the aforementioned properties by merely: 1) meeting the claimed steel composition [p.12 ln.30-31 spec.], and 2) forming a component through powder metallurgy such as gas/water atomizing and subsequent metal injection molding [p.13 ln.1-7 spec.].  Ikeda et al. discloses an overlapping steel composition as stated previously, as well as an identical processing method of performing gas/water atomization and subsequent metal injection molding [0049, 0052, 0054].  
Therefore, since Ikeda et al. discloses an overlapping steel composition as well as a similar manufacturing method, similar overlapping properties of cleanliness would have been expected or would have naturally flowed in the steel of Ikeda et al. absent concrete evidence to the contrary.  The examiner’s position is further bolstered by the fact that Ikeda et al. discloses an overlapping steel microstructure of martensite and austenite as will be explained in below rejection sections, such that similar properties would be further expected in the steel of Ikeda et al. relative to those as claimed because if a material is compositionally and structurally the same relative to the instant claim, it must have the same properties (see previous).  See MPEP 2112.
Ikeda et al. does not expressly teach that said steel is suitable for making a mold for forming plastics as claimed.  However, the examiner submits that the aforementioned recitation is an instance of intended use which, upon further consideration, is not considered to impart any further structural limitations to the claimed steel absent concrete evidence to the contrary.  Thus, the examiner considers the steel of Ikeda et al., which has an overlapping steel composition and microstructure (further explained below) relative to that of the instant invention, to be entirely capable of being used as a mold steel for forming plastics as claimed.  See MPEP 2112.02.
Alternatively, Ikeda et al. does not expressly teach that the steel is utilized for plastic molding as claimed.  Norstrom et al. teaches that tooling steel for plastic molding needs to have high hardness, toughness, and corrosion resistance [col.1 In.32-37].  Ikeda et al. further teaches that said steel has good hardness, toughness, and corrosion resistance [0001, 0038, 0049].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Ikeda et al. by utilizing it as a tooling steel for plastic molding because steels with good hardness, toughness, and corrosion resistance are useful for tooling steels as taught by Norstrom et al.
Ikeda et al. does not expressly teach AlN precipitates having a grain size as claimed.  However, the examiner submits that this feature would have been expected to be present or would have naturally flowed from the disclosure of Ikeda et al. as will be explained below.  Specifically, the instant specification discloses obtaining said precipitates by controlling the N inclusion amount and processing the claimed composition using conventional powder metallurgy methods such as additive manufacturing or HIP [p.10, 13 spec.].  Said nitrides are particularly useful for obtaining desirable levels of polishability [p.2 spec.].
Ikeda et al. discloses an overlapping amount of N as shown in the table below.  Ikeda et al. further teaches processing said steel through powder metallurgy such as fusion deposition (ie. additive manufacturing) or HIP [0054-0055].  Since Ikead et al. discloses an overlapping composition and similar method of powder metallurgy, a similar presence of AlN precipitates as claimed would have been expected or naturally flowed from the disclosure of Ikeda et al.  See MPEP 2112 & MPEP 2145(II).
Alternatively, Ikeda et al. does not expressly teach an AlN size as stated above.  Asabe et al. discloses that is known to form composite materials of stainless steel with dispersing particles to improve ductility and toughness [abstract, col.1 ln.53-57, col.2 ln.1-25]; wherein said dispersing particles can be AlN having a size of 0.02 micrometers [col.16 ln.20-26].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Ikeda et al. by specifying incorporating AlN having a size as discosed by Asabe et al., wherein one of ordinary skill would have recognized the exemplary AlN disclosure of Asabe et al. to achieve the inventive concept of good mechanical properties of Asabe et al.
Table 3.
Element (wt.%)
Claim 1 (wt.%)
Ikeda et al. (wt.%)
C
0.02 – 0.04
0 – 0.05
Si
0.2 – 0.4
0 – 1
Mn
0.1 – 0.5
0 – 1.8
Cr
11 – 13
12 – 20
Ni
7.8 – 9.5
3 – 8.5
Cr+Ni
19.5 – 23
15 – 28.5
Mo
1 – 1.6
0.1 – 2.5
Al
1.4 – 2
0 – 5 
N
0.01 – 0.15
At least 0.005
Ti
0 – 0.1
0 – 5 
Cu (optional)
0.05 – 2.5
1 – 5
B (optional)
0.002 – 2
0
S (optional)
0.01 – 0.25
0
Nb (optional)
0 – 0.01
0
Zr (optional)
0 – 2
0
Ta (optional)
0 – 2
0
Hf (optional)
0 – 2
0
Y (optional)
0 – 2
0
Ca (optional)
0.0003 – 0.009
0
Mg (optional)
0 – 0.01
0
O (optional)
0.003 – 0.8
0
REM (optional)
0 – 0.2
0
Fe & Impurities
Balance
Balance


Regarding claims 3-4, Ikeda et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned composition of Ikeda et al. further overlaps with the instantly claimed steel composition which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Again, the examiner notes that the aforementioned disclosure of Ikeda et al. reasonably meets the claimed limitation of “at least one of the following requirements…” because the overlapping N and Mn inclusions of Ikeda et al., for example, meets the claimed N and Mn amounts respectively, which is “at least one of the requirements…”  Ikeda et al. further teaches that the steel microstructure can include a martensite from at least 90 percent in addition to retained austenite, wherein retained austenite would accordingly be contained in an amount of at most 10 percent as determined by the examiner [0049].  The examiner notes that the overlap between the microstructural ranges of Ikeda et al. and that as claimed is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2016/0333450) and others as applied to claim 1 above, and further in view of Oikawa et al (US 2014/0105753).
Regarding claim 2, Ikeda et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned composition of Ikeda et al. further overlaps with the instantly claimed composition, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Ikeda et al. does not expressly teach an inclusion of S as claimed.  Oikawa et al. discloses a martensitic stainless steel [abstract]; wherein it is known to limit S to an amount of 0.5 or less in order to improve steel toughness [0023].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Ikeda et al. by limiting S as disclosed by Oikawa et al. to improve toughness.  The examiner notes that the suggested composition of Ikeda et al. and Oikawa et al. reasonably meets the claimed composition.  See MPEP 2144.05(I).
Alternatively, although Ikeda et al. does not teach the instantly claimed mean hardness values, the examiner submits that this feature would have been expected to be present or would have naturally flowed in the steel of Ikeda et al. as will be further explained below.  
Specifically, applicants disclose obtaining the aforementioned properties by merely: 1) meeting the claimed steel composition [p.12 ln.30-31 spec.], and 2) forming a component through powder metallurgy such as gas/water atomizing and subsequent metal injection molding [p.13 ln.1-7 spec.].  Ikeda et al. discloses an overlapping steel composition as stated previously, as well as an identical processing method of performing gas/water atomization and subsequent metal injection molding [0049, 0052, 0054].  
Therefore, since Ikeda et al. discloses an overlapping steel composition as well as a similar manufacturing method, similar overlapping properties of mean hardness would have been expected or would have naturally flowed in the steel of Ikeda et al. absent concrete evidence to the contrary.  The examiner’s position is further bolstered by the fact that Ikeda et al. discloses an overlapping steel microstructure of martensite and austenite as stated in the above rejection section, such that similar properties would be further expected in the steel of Ikeda et al. relative to those as claimed because if a material is compositionally and structurally the same relative to the instant claim, it must have the same properties (see previous).  See MPEP 2112.
Regarding claim 11, Ikeda et al. discloses the steel of claim 1 (see previous).  Ikeda et al. does not expressly teach a mean hardness value and deviation as claimed. However, as stated previously, similar overlapping properties of mean hardness and deviation would have been expected in the steel of Ikeda et al. absent concrete evidence to the contrary because Ikeda et al. discloses an overlapping composition as well as a similar processing method (see previous).  The examiner’s position is further bolstered by the fact that Ikeda et al. discloses a similar steel microstructure of martensite and austenite as stated previously, such that similar mechanical properties would be further expected in the steel of Ikeda et al. relative to those as claimed because if a material is compositionally and structurally the same relative to the instant claim, it must have the same properties.  See MPEP 2112.

Response to Arguments
Applicant's arguments, filed 3/25/2022 regarding the rejections over Oikawa et al. in view of others have been fully considered but they are not persuasive.
Applicant first argues that the high Ni range of Oikawa et al. would suggest one of ordinary skill to utilize higher Ni inclusions and thus teaches away from the instantly claimed range.  The examiner cannot concur.  Although Oikawa et al. does indeed indicate benefits for higher Ni amounts, Oikawa et al. also discloses that lower Ni amounts will avoid excessive precipitation of harmful phases [0016].  In other words, Oikawa et al. suggests balancing the Ni amount to improve strength/toughness with higher Ni amounts vs. avoiding formation of harmful phases with lower Ni amounts.  Thus, while Oikawa et al. expresses a preference for Ni inclusions above 10%, at the same time it provides the motivation for one of ordinary skill in the art to focus on Ni amounts at the bottom of Oikawa’s ‘suitable’ range of 10% and to explore Ni levels below that range to balance desired properties of strength/toughness vs. precipitation of harmful phases.  In view this, the examiner cannot consider Oikawa as teaching away from the instantly claimed range absent concrete evidence or reasoning to the contrary.
Applicant then argues that Oikawa et al. does not provide any teaching regarding a size of AlN precipitates, such that the mere overlap of N between Oikawa et al. and the instant claim is not sufficient to determine that a similar AlN precipitate would necessarily be expected in Oikawa et al.  In response, the examiner notes that the previous determination was not merely based on overlapping N amounts.  Rather, Oikawa et al. discloses an overlapping composition (ie. Al and N amounts), an identical processing method, and a overlapping mechanical properties relative to the instant specification (see above rejections).  Accordingly, a similar overlapping feature of AlN precipitates would have been expected or naturally flowed because similar AlN precipitates would have been expected to be present from an overlapping steel composition processed in an identical manner relative to the instant specification, and further because similar mechanical properties are indicative of a similar structure (ie. similar feature of AlN precipitates) as would have been recognized by one of ordinary skill.  Since applicant provides no evidence or concrete reasoning to the contrary, the examiner cannot concur with applicants’ mere conclusory remarks.
Applicant further argues that Oikawa et al. teaches away from AlN precipitates in view of [0014] of Oikawa et al.  The examiner cannot concur.  The examiner notes that [0014] of Oikawa et al. merely teaches that: 1) N naturally forms TiN and AlN, and 2) N should be limited to 0.1 weight percent or less.  Thus, contrary to applicants’ allegations, this passage rather bolster’s the examiner’s position as TiN and AlN are disclosed by Oikawa et al. to naturally be present because the N present in Oikawa et al. would naturally form AlN.  Furthermore, Oikawa et al. never teaches minimizing or completely omitting AlN precipitates, such that the examiner cannot concur with applicants’ unreasonably narrow interpretation of Oikawa et al.  
Applicant then argues that the Ni inclusion of Oikawa et al. serves to decrease yield strength, which is contrary to objective of the instant invention of improving polishability wherein yield strength is not limited.  In response, it is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Since the instant claims do not specify an upper limit of yield strength (or any limitation of yield strength at all) relative to the values required by Oikawa et al., the examiner cannot concur as patentability is germane to the claimed limitations.
Applicant further argues that the steel of Oikawa et al. does not achieve the same properties as the instant invention.  The examiner cannot concur.  As stated in the above rejection section, Oikawa et al. expressly teaches strength and toughness properties that overlap with those disclosed in the instant specification (see above).  Oikawa et al. further discloses an overlapping microstructure, and it is noted that if a material is compositionally and structurally similar to the instant claim, it must have similar properties.  Thus, the examiner cannot concur with applicants’ mere conclusory remarks absent concrete evidence or reasoning to the contrary, which applicant has not provided.
Applicant then argues that Oikawa et al. provides no disclosure regarding the steel cleanliness, such that the claimed cleanliness would not be expected and any determination by the examiner is mere speculation.  The examiner cannot concur.  As explained above, Oikawa et al. discloses an overlapping/close steel composition, an identical processing method, and an overlapping microstructure.  Accordingly, similar, overlapping properties of cleanliness would have been expected or would have naturally flowed.  See MPEP 2112 & MPEP 2145(II).  Since applicant provides no concrete evidence or reasoning to the contrary, the examiner cannot concur with applicants’ mere conclusory remarks.
Applicant further argues that the combination of Oikawa et al. and Asabe et al. fail to remedy the above defects.  The examiner cannot concur.  Asabe et al. expressly provides a motivation to control the AlN size, such that one of ordinary skill would have been motivated to modify the AlN of Oikawa et al. to have a size as claimed.
Applicant's arguments, filed 3/25/2022 regarding the rejections over Sato et al. in view of others have been fully considered but they are not persuasive.
Applicant again argues that the Mo range of Oikawa et al. does not overlap with the instant claim and thus teaches away from the instant claim.  The examiner cannot concur.  Although Sato et al. does indeed indicate benefits for higher Mo amounts, Sato et al. also discloses that lower Mo amounts will avoid avoid excessive austenite formation which decreases strength [0042].  In other words, Sato et al. suggests balancing the Mo amount to improve toughness with higher Mo amounts vs. avoiding formation of excessive austenite and lowering strength with lower Mo amounts.  Thus, while Sato et al. expresses a preference for Mo inclusions above 1.75%, at the same time it provides the motivation for one of ordinary skill in the art to focus on Mo amounts at the bottom of Sato’s ‘suitable’ range of 1.75% and to explore Mo levels below that range to balance desired properties of toughness vs. strength.  In view this, the examiner cannot consider Sato as teaching away from the instantly claimed range absent concrete evidence or reasoning to the contrary.
It appears to the examiner that applicant then argues against the Si amount of Sato as teaching away from the claimed Si amounts.  The examiner cannot concur.  As stated in the previous office action and above rejection sections, the Si range of Sato clearly overlaps with the claimed Si range, such that prima facie evidence of obviousness exists.  The examiner further notes that the instant specification also limits Si because it forms ferrite, which is undesirable [p.8 spec.].  Thus, it is unclear to the examiner as to how Sato teaches away from the instant claims when both Sato and the instant specification disclose limiting the amount of Si to avoid harmful effects of excessive Si. 
Applicant then relies on [0043-0046] of Sato et al. and merely concludes that Sato et al. teaches away from the presence of AlN particles.  However, the examiner cannot concur absent concrete reasoning to support this position, which applicant has not provided.  If applicant is of the position that the claimed Al and Ti amounts would not allow for formation of AlN particles, the examiner cannot concur because these Al and Ti amounts overlap with the claimed Al and Ti amounts, such that it is unclear as to how the same composition and processing methods of the instant specification and Sato would result in different features of AlN particles as alleged by applicants.
 Applicant then again argues that Sato et al. provides no disclosure regarding the steel cleanliness, such that the claimed cleanliness would not be expected and any determination by the examiner is mere speculation.  The examiner cannot concur.  As explained above, Sato et al. discloses an overlapping/close steel composition, an identical processing method, and an overlapping microstructure.  Accordingly, similar, overlapping properties of cleanliness would have been expected or would have naturally flowed.  See MPEP 2112 & MPEP 2145(II).  Since applicant provides no concrete evidence or reasoning to the contrary, the examiner cannot concur with applicants’ mere conclusory remarks.
Applicant's arguments, filed 3/25/2022 regarding the rejections over Ikeda et al. in view of others have been fully considered but they are not persuasive.
Applicant argues that the Ti+Al feature of Ikeda fails to meet the instant claim and that the examiner’s position is made in error.  However, the examiner cannot concur absent evidence or reasoning to the contrary, which applicant has not provided.  As stated previously, Ikeda et al. expressly teaches that both Ti and Al are optional and that the sum of Ti+Al is 1 to 5 weight percent [0043-0044].  The examiner considers this to overlap with the instantly claimed Ti and Al amounts, which is prima facie obvious absent concrete reasoning to the contrary, which applicant has not provided.
Applicant then argues that the Nb, Ta, and C relationship of Ikeda et al. in [0045-0046] requires an Nb amount of five times greater than C, which fails to meet the instant claim.  The examiner cannot concur.  Specifically, it is noted that [0045-0046] of Ikeda et al. expressly teaches a relationship (Nb+Ta) greater than or equal to 5C, wherein Ta is not particularly limited.  Thus, this passage of Ikeda et al. does not require Nb five times greater than C because Ikeda et al. merely teaches the sum of Nb+Ta to be greater than or equal to five times C rather than Nb alone, contrary to applicants’ allegations.
  Applicant then again argues that Ikeda et al. provides no disclosure regarding the steel cleanliness, such that the claimed cleanliness would not be expected and any determination by the examiner is mere speculation.  The examiner cannot concur.  As explained above, Ikeda et al. discloses an overlapping/close steel composition, an identical processing method, and an overlapping microstructure.  Accordingly, similar, overlapping properties of cleanliness would have been expected or would have naturally flowed.  See MPEP 2112 & MPEP 2145(II).  Since applicant provides no concrete evidence or reasoning to the contrary, the examiner cannot concur with applicants’ mere conclusory remarks

Conclusion
No claims allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734